UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-KSB/A (Amendment No. 1) (Mark One) ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December31, 2007 Commission File No.000-49723 Money Centers of America, Inc. (Name of small business issuer in its charter) DELAWARE 23-2929364 (State orother jurisdiction of incorporation or organization) (IRS Employer Identification No.) 700 South Henderson Road Suite King of Prussia, PA 19406 (Address of principal executive offices, Zip
